In this case the court decided that where a bill relates exclusively to the separate estate of a wife, in which the husband has no interest, it would be a good objection, upon demurrer, that it was filed by the husband for himself and wife, instead of being filed by the next friend of the wife, either In her name only, or in connection with her trustee. That an objection of this kind, which is an objection of form merely, cannot be urged as a ground for dissolving tiie injunction; as the error may be corrected by an amendment. Application to dissolve injunction denied; costs to abide the event,